Opinion of the court by
Mr. Chief Justice Howk.
In this case Hiram K. Hendricks alone has appealed to this court from a judgment rendered by the court below against him, and one Lewis Foster, and in favor of the appellee’s relator, in a suit on a guardian’s bond. The record and files of the case show, that the appellant, Hendricks, has not served notice of his appeal on his co-defendant,• Foster, and filed the proof of such service with the clerk of this court, in conformity with the requirements of section 551 of the code, 2R. S., 1876, p. 239. Upon the ground of the appellant’s failure to comply with the express provisions of the statute, in respect to .such notice, the appellee’s relator has moved the court to dismiss this appeal. For the reason given, the motion must be sustained and the appeal dismissed accordingly. *566Reeder v. Maranda, 55 Ind. 239; Pierson v. Hart, 64 Ind. 254; and Hammon v. Sexton, 69 Ind. 37.
Vande venter & Lacy, for appellant.
B. F. Williams, for appellee.
The appeal is dismissed at the appellant’s costs.